Order unanimously affirmed, without costs. Memorandum: Without considering the relevance of the examination sought, we affirm the order vacating the notice to examine the defendant before trial on the ground that the notice was untimely, a note of issue and certificate of readiness having been filed and the case having been set for trial on a day certain. (Appeal from order of Onondaga Special Term in *988action to recover payment for legal services.) Present — Moule, J. P., Cardamone, Simons, Mahoney and Witmer, JJ.